COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00176-CV


JUAN A. OLVERA                                                      APPELLANT

                                       V.

ROSALVA PEREZ VIZCARRA                                               APPELLEE


                                    ----------

          FROM THE 431ST JUDICIAL DISTRICT OF DENTON COUNTY

                                    ----------

                        MEMORANDUM OPINION1
                                    ----------

      Appellant Juan A. Olvera attempts to appeal from the trial court’s May 31,

2011 “Temporary Orders.” On June 28, 2011, we informed the parties that we

were concerned that we might not have jurisdiction over this appeal because the

May 31, 2011 “Temporary Orders” did not appear to be a final judgment or an

appealable interlocutory order and that the appeal could be dismissed for want of

jurisdiction unless any party desiring to continue the appeal filed a response on

      1
       See Tex. R. App. P. 47.4.
or before July 8, 2011, showing grounds for continuing the appeal. Neither party

responded. Because the “Temporary Orders” signed by the trial court on May

31, 2011 do not constitute an appealable interlocutory order, we dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f); Tex. Civ.

Prac. & Rem. Code Ann. § 51.014 (West 2008) (setting forth appealable

interlocutory orders); Tex. Fam. Code Ann. § 105.001(e) (West 2008) (stating

that temporary orders rendered under this section are not subject to interlocutory

appeal); Hunter v. Dep’t of Family & Protective Servs., No. 01-10-00911-CV,

2011 WL 2410129, at *1 (Tex. App.—Houston [1st Dist.] June 9, 2011, no pet. h.)

(mem. op.) (dismissing appeal for want of jurisdiction after stating that no statute

grants an interlocutory appeal from the temporary orders at issue and that Texas

Family Code section 105.001(e) specifically precludes the interlocutory appeal of

temporary orders in suits affecting the parent-child relationship).



                                                    PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: July 28, 2011




                                          2